        Case 2:19-cv-02002-JCJ Document 35 Filed 02/04/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSICA RAMSAY                      :
                                    :   CIVIL ACTION
                  Plaintiff         :
          vs.                       :
                                    :   NO. 19-CV-2002
NATIONAL BOARD OF MEDICAL           :
EXAMINERS                           :
                                    :
                  Defendant         :

                                    ORDER

      AND NOW, this       3rd           day of February, 2020, upon

consideration of Defendant's Motion to Stay Pending Appeal and

Request for Expedited Ruling (Doc. No. 32), it is hereby ORDERED

that the Motion is DENIED. 1

                                            BY THE COURT:



                                            s/ J. Curtis Joyner
                                            ____________________________
                                            J. CURTIS JOYNER,        J.
1     There are four factors which are properly considered in determining
whether or not to grant a stay pending appeal: (1) whether the appellant has
made a strong showing of the likelihood of success on the merits; (2) whether
the appellant will suffer irreparable injury absent a stay; (3) whether a
stay would substantially harm other parties with an interest in the
litigation; and (4) whether a stay is in the public interest. Revel AC, Inc.
v. IDEA Boardwalk LLC, 802 F.3d 558, 565 (3d Cir. 2015); Republic of
Philippines v. Westinghouse Electric Corp., 949 F.2d 653, 658 (3d Cir. 1991).

     In applying these factors to the case at hand, we find that Defendant
has not made the requisite strong showing that it is likely to succeed on the
merits nor has it shown that it will suffer irreparable injury in the absence
of a stay or that a stay is in the interest of the public. Moreover, we
believe that the record in this action, as discussed in the Memorandum
Decision which is now on appeal, amply supports the finding that the
Plaintiff would suffer substantial harm should a stay be granted. Indeed, it
may even be argued that by now requesting such a stay on appeal of this
Court's order entering a preliminary injunction, Defendant is endeavoring to,
de facto, effectively overturn the injunction and moot the Court's decision.
For these reasons, the Motion to Stay Pending Appeal is denied.
